DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to preliminary amendments received on 15 December 2020. Claims 1-11 are currently pending.
Drawings
	The drawings received on 14 December 2020 are accepted by the examiner.
Claim Objections
Claim 3 is objected to because of the following informality:
In line 3, it appears that the phase “six-pointed” should read “six-pointed star.”
Claim 9 is objected to because of the following informality:
In line 3, it appears that the phase “the screwing tool in the gripping tool” should read “the screwing tool into the gripping tool.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Batsch et al. (U.S. Patent 9,271,769) in view of Dixon et al. (U.S. Patent 7,104,991).
Batsch et al. disclose (as to part of claim 1) a kit (i.e. kit defined by 1 and 4) capable of being used in orthopedics comprising a mechanical fixing system (i.e. system defined by 1 and 4), which includes a plate (1) capable of being mounted straddling two bone fragments (see column 5, line 62 – column 6, line 6) to be joined, and fixing screws (4) capable of fixing the plate to the two bone fragment, wherein the plate is made of a biocompatible metal material (see column 4, lines 4-9) and has a thickness (i.e. an inherent characteristic, thickness as best seen in Figure 2), the plate being provided with conical through holes (2, i.e. conical shape provided by 26), each having an inner wall (i.e. wall defined by 25, 26, 27, and 28), wherein each of the fixing screws has a head (40) and a stem (i.e. stem defining 43), wherein each of the fixing screws comprises a conical collar (42) which is interposed between the head and the stem (interposition as best seen in Figure 4), and which is capable of defining a conical coupling (coupling as best seen in Figure 4) within a corresponding conical through hole (i.e. hole defined by 26) of the plate, the head presenting, on an upper surface (i.e. upper-most surface of 4 as best seen in Figure 4) thereof, a recessed mark (i.e. mark defined by recess as best seen in Figure 4) capable of shape coupling at least partially as to claim 2) each of the fixing screws comprises a flange (i.e. flange defined by transition between 40 and 42 as best seen in Figure 4) connecting the head to the conical collar, the flange being capable of being spaced with respect to an outer surface (11) of the plate when the conical collar is inserted within the corresponding conical through hole of the plate (spacing as best seen in Figure 4) (see Figures 1-17, and column 2, line 3 – column 8, line 4).
	Batsch et al. disclose the claimed invention except for wherein (as to part of claim 1) the plate has a thickness of about 0.5 - 4mm. Batsch et al. set forth that plate thickness is a result effective variable, wherein the desired plate rigidity depends upon the plate thickness (see column 4, lines 16-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Batsch et al. with wherein the plate has a thickness of about 0.5 - 4mm, for the purpose of providing a desired plate rigidity depending upon the intended use of the plate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).
as to part of claim 1) the method of manufacturing the hole. Batsch et al. is further silent as to (as to claim 6) a “drilling operation…,” a “reaming operation…,” and a “rolling operation…” for obtaining the hole. The claimed phrases “each having an inner wall obtained with at least one surface finishing mechanical operation,” a “drilling operation…,” a “reaming operation…,” and a “rolling operation…” are being treated as a product-by-process limitations; that is, that the inner walls of each conical through hole are made by at least one surface finishing mechanical operation (i.e. drilling, reaming, and rolling). As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. Thus, even though Batsch et al. are silent as to the process used to manufacture the inner walls, it appears that the product in Batsch et al. would be the same or similar as that claimed; especially since both applicant’s product and the prior art product have conical through holes. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith (see In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972)).
	Batsch et al. disclose the claimed invention except for wherein (as to the remainder of claim 1) each of the fixing screws has a self-tapping stem. Dixon et al. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Batsch et al. with wherein each of the fixing screws has a self-tapping stem in view of Dixon et al. in order to obviate the need for pre-tapping a screw hole in the bone for receiving the fixing screws.
	Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Batsch et al. (U.S. Patent 9,271,769) in view of Dixon et al. (U.S. Patent 7,104,991), as applied to claim 1 above, further in view of Biedermann et al. (U.S. Patent 9,867,639).
Batsch et al. in view of Dixon et al. disclose the claimed invention except for wherein (as to claim 3) the recessed mark of the head of the fixing screws is shaped as a six-pointed star, wherein (as to claim 4) the recessed mark of the head of the fixing screws has a hollow central portion surrounded by lateral discharge grooves, which are not provided in a corresponding full shape defined by the tip of the screwing tool, and wherein (as to claim 7) the kit further comprises the screwing tool, which is provided with a handle to be gripped by an operator, and a stem, which is associated with the handle and which has the tip with a full shaped portion so as to be engaged by the shape coupling of the shape of the recessed mark on the upper surface of the head of one of the fixing screws so that, once engaged, a rotation of the tip drags the one Page 4 of 7S/N 17/252,235Preliminary Amendment of the fixing screws into rotation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Batsch et al. in view of Dixon et al. with wherein the recessed mark of the head of the fixing screws is shaped as a six-pointed star, wherein the recessed mark of the head of the fixing screws has a hollow central portion surrounded by lateral discharge grooves, which are not provided in a corresponding full shape defined by the tip of the screwing tool, and wherein the kit further comprises the screwing tool, which is provided with a handle to be gripped by an operator, and a stem, which is associated with the handle and which has the tip with a full shaped portion so as to be engaged by the shape coupling of the shape of the .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Batsch et al. (U.S. Patent 9,271,769) in view of Dixon et al. (U.S. Patent 7,104,991), as applied to claim 1 above, further in view of Raveh (CH 675531), using a machine translation from the EPO website.
	Batsch et al. in view of Dixon et al. disclose the claimed invention except for wherein the inner wall of each conical through hole of the plate is inclined about 1° - 2° with respect to an axis passing through the through hole.
Raveh teaches the use of a plate (1) comprising a conical through hole (2), wherein an inner wall (i.e. wall defining 2) of the conical through hole of the plate is inclined (i.e. via β) with respect to an axis (5) passing through the through hole (see Figure 1, and page 2, lines 44-47 of the machine translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Batsch et al. in view of Dixon et al. with wherein the inner wall of each conical through hole of the plate is inclined about 1° - 2° with respect to an axis passing through the through hole in view of Raveh in order to provide an optimal angle setting for providing a conical coupling between the through hole and the fixing screw.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Batsch et al. (U.S. Patent 9,271,769) in view of Dixon et al. (U.S. Patent 7,104,991), as applied to claim 1 above, further in view of Zander et al. (U.S. Patent 10,426,535).
Batsch et al. in view of Dixon et al. disclose the claimed invention except for wherein the kit further comprises the gripping tool which is provided with a stem which has a tubular end portion that is internally hollow and is internally provided with a female thread adapted to be screwed to the thread provided on the external side wall of the head of the fixing screw.
Zander et al. teach the use of a screwing tool (16) having a tip (18) capable of shape coupling with a recessed mark (20) of a fixing screw (12), and a gripping tool (14) capable of engaging a threaded external side wall (i.e. wall defining 40) of a head (22) the fixing screw, wherein the gripping tool is provided with a stem (i.e. stem defined by portion of 14 adjacent 22 as best seen in Figure 1) which has a tubular end portion (24) that is internally hollow (i.e. hollow receiving 22) and is internally provided with a female thread (i.e. thread defined at 26) capable of being screwed to the thread provided on the external side wall of the head of the fixing screw (see Figures 1-7, and column 3, line 66 – column 5, line 29).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Batsch et al. in view of Dixon et al. with wherein the kit further comprises the gripping tool which is provided with a stem which has a tubular end portion that is internally hollow and is internally provided with a female thread adapted to be screwed to the thread provided on the external side wall of the head of the fixing screw in view of Zander et al. in order to .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Batsch et al. (U.S. Patent 9,271,769) in view of Dixon et al. (U.S. Patent 7,104,991) further in view of Biedermann et al. (U.S. Patent 9,867,639), as applied to claim 7 above, and further in view of Zander et al. (U.S. Patent 10,426,535).
Batsch et al. in view of Dixon et al. further in view of Biedermann et al. disclose the claimed invention except for wherein the kit further comprises an adapter capable of transforming the screwing tool into the gripping tool, the adapter including a tubular stem, internally hollow, inside which the stem of the screwing tool is to be inserted, the tubular stem having a tubular end portion which is internally hollow and which is internally provided with a female thread configured for screwing to the thread provided on the external side wall of the head of the fixing screw.
Zander et al. teach the use of a screwing tool (16) having a tip (18) capable of shape coupling with a recessed mark (20) of a fixing screw (12), and an adapter (14) capable of transforming the screwing tool into a gripping tool (10), the adapter including a tubular stem (i.e. stem defined by portion of 14 adjacent 22 as best seen in Figure 1), internally hollow (i.e. hollow receiving 16), inside which a stem of the screwing tool is inserted (insertion as best seen in Figure 1), the tubular stem having a tubular end portion (24) which is internally hollow (hollow receiving 22) and which is internally provided with a female thread (i.e. thread defined as 26) capable of being screwed to the thread provided on the external side wall of the head of the fixing screw (see Figures 1-7, and column 3, line 66 – column 5, line 29).
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Batsch et al. (U.S. Patent 9,271,769) in view of Dixon et al. (U.S. Patent 7,104,991), as applied to claim 1 above, further in view of Corbin et al. (U.S. Patent 10,617,449) and Zander et al. 10,426,535).
	Batsch et al. in view of Dixon et al. disclose the claimed invention except for wherein the kit further comprising a tensioning device which comprises two members to be associated with the two bone fragment, and which are connected to each other so as to allow their mutual approach/removal, at least one of the two members being capable of being associated to the plate by the gripping tool which passes through and/or is associated with one of the members and which is screwed with a tubular end portion of the gripping tool onto the thread of the head of one of the fixing screws which, passing through one of the conical through holes provided in the plate, fix the plate to a corresponding bone fragment.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Batsch et al. in view of Dixon et al. with wherein the kit further comprising a tensioning device which comprises two members to be associated with the two bone fragment, and which are connected to each other so as to allow their mutual approach/removal, at least one of the two members being capable of being associated to the plate by the gripping tool which passes through and/or is associated with one of the members and which is screwed with a tubular end portion of the gripping tool onto the thread of the head of one of the fixing screws which, passing through one of the conical through holes provided in the plate, fix the plate to a corresponding bone fragment in view of Corbin et al. and Zander .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Batsch et al. (U.S. Patent 9,271,769) in view of Dixon et al. (U.S. Patent 7,104,991), as applied to claim 1 above, further in view of Thornhill et al. (U.S. Patent Application Publication 2010/0130983)
	Batsch et al. in view of Dixon disclose the claimed invention except for wherein the kit further comprises a tip centering device which is capable of guiding a drilling tip so as to create a longitudinal cavity in one of the two bone fragments, inside which one of the fixing screws, which is aligned with an axis that passes through one of the conical through holes of the plate, is intended to be inserted and housed, the tip centering device comprising a tubular element with an internal channel which is capable of being crossed by and for guiding the drilling tip, Page 5 of 7S/N 17/252,235Preliminary Amendment the tubular element presenting an end portion, which is conical and is shaped to engage within a corresponding conical through hole of the plate so that the internal channel is aligned with the axis that passes through the corresponding conical through hole, and at another end portion, an inlet portion of the internal channel, which has a greater cross-section than a remaining, inner part, of the channel.
	Thornhill et al. teach the use of a tip centering device (104) which is capable of guiding a drilling tip (i.e. tip defined by 106) so as to create a longitudinal cavity in a bone fragment (110, see Figure 1), inside which a fixing screw, which is aligned with an axis (e.g. 144) that passes through a through hole (114) of a plate (108), is intended to be inserted and housed, the tip centering device comprising a tubular element (136) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Batsch et al. in view of Dixon et al. with wherein the kit further comprises a tip centering device which is capable of guiding a drilling tip so as to create a longitudinal cavity in one of the two bone fragments, inside which one of the fixing screws, which is aligned with an axis that passes through one of the conical through holes of the plate, is intended to be inserted and housed, the tip centering device comprising a tubular element with an internal channel which is capable of being crossed by and for guiding the drilling tip, Page 5 of 7S/N 17/252,235Preliminary Amendment the tubular element presenting an end portion, which is conical and is shaped to engage within a corresponding conical through hole of the plate so that the internal channel is aligned with the axis that passes through the corresponding conical through hole, and at another end portion, an inlet portion of the internal channel, which has a greater cross-section than a remaining, inner part, of the channel in view of Thornhill et al. in order to provide a well-known device for establishing the trajectory of a pilot hole for the fixing screw.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Pennig (U.S. Patent 5,375,956) disclose a screwing tool interacting with a recessed mark in a fixing screw, and a gripping tool interacting with a threaded external side wall of a head of the fixing screw.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775